          Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 1 of 31



Paul A. Turcke, ID Bar No. 4759
MSBT Law, Chtd.
7699 West Riverside Drive
Boise, ID 83714
(208) 331-1800
pat@msbtlaw.com

Erika E. Malmen, Bar No. 6185
EMalmen@perkinscoie.com
Robert A. Maynard, Bar No. 5537
RMaynard@perkinscoie.com
PERKINS COIE LLP
1111 West Jefferson Street, Suite 500
Boise, ID 83702-5391
Telephone: 208.343.3434
Facsimile: 208.343.3232

Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

SAWTOOTH MOUNTAIN RANCH LLC,
LYNN ARNONE, and DAVID BOREN,                     Case No. 1:19-CV-0118-CWD

                       Plaintiffs,

         v.                                       FIRST AMENDED COMPLAINT

UNITED STATES OF AMERICA;
UNITED STATES DEPARTMENT OF
AGRICULTURE; SONNY PERDUE,
Secretary of Agriculture; UNITED
STATES FOREST SERVICE;
SAWTOOTH NATIONAL FOREST; JIM
DEMAAGD, Forest Supervisor;
SAWTOOTH NATIONAL
RECREATION AREA; KIRK
FLANNIGAN, Area Ranger; FEDERAL
HIGHWAY ADMINISTRATION; DEAN
A. UMATHUM, Contracting Officer,

                       Defendants.


                       INTRODUCTION AND NATURE OF ACTION

         1.    The Plaintiffs, Sawtooth Mountain Ranch LLC, David Boren, and Lynn Arnone,

ask this Court to quiet title to a conservation easement as described herein, acquired by the


FIRST AMENDED COMPLAINT - 1
145047920.8
          Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 2 of 31



United States in 2005, administered by the U.S. Forest Service, and which traverses the private

property of the Plaintiffs. The Defendants have published a Decision Memo showing their intent

to construct a highly developed, two-lane 6.5’ wide commuter trail (“Trail”) pursuant to a 2005

Conservation Easement Deed (“Conservation Deed”) granted to the United States, which gave

the United States a limited public access easement (“Easement”) across a portion of the

Plaintiffs’ property. As further alleged and described in this First Amended Complaint, the Trail

as proposed violates the Conservation Deed and Easement in at least three ways—first, the Trail

as proposed passes outside of the physical boundary of the trail corridor identified in the

Easement granted to the United States; second, constructing a 6.5’ wide developed Trail exceeds

the scope and allowable uses of the Easement, which are limited to public access for

“snowmobile, snow grooming equipment, bicycle, horse, and foot travel,” and which does not

provide for construction of a developed trail; and, finally, the Trail as proposed violates the

Conservation Deed’s purpose of conserving the unique landscape and ranching heritage of the

area in accordance with the Sawtooth National Recreation Area Act.

         2.    The Plaintiffs also seek declaratory and injunctive relief requiring Defendant

United States Forest Service, Defendant Jim DeMaagd, Defendant Sawtooth National Recreation

Area, and Defendant Kirk Flannigan (collectively the “Forest Service”) to comply with

applicable law while managing the Sawtooth National Recreation Area in relation to the Trail.

As further alleged and described in this Complaint, the Forest Service’s actions in approving and

implementing the Decision Memo authorizing construction of the Redfish to Stanley Trail,

which includes the Trail as proposed across Plaintiffs’ private property, are unlawful for

violating, in various ways, the Sawtooth National Recreation Area Act, 16 U.S.C. §§ 460aa

through 460aa-14 (“SNRA Act”); the National Forest Management Act, 16 U.S.C. §§ 1600-1614



FIRST AMENDED COMPLAINT - 2
145047920.8
          Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 3 of 31



(“NFMA”); the National Environmental Policy Act, 42 U.S.C. § 4321 et seq. (“NEPA”); and the

Administrative Procedure Act, 5 U.S.C. §§ 701-706 (“APA”).

                                 JURISDICTION AND VENUE

         3.    Jurisdiction is proper in this Court under 28 U.S.C. § 1331 (federal question), 28

U.S.C. § 1346 (when the United States is a defendant), the APA, 28 U.S.C. § 2201 (declaratory

judgment), 28 U.S.C. § 2202 (injunctive relief), and 28 U.S.C. § 2409a and 28 U.S.C. § 1346(f)

(Quiet Title Act), as the case involves the Plaintiffs’ request to quiet title to confirm and limit the

scope of the Easement granted to the United States and challenge Defendants’ actions as

unlawful under various federal statutes.

         4.    Venue is proper in this Court under 28 U.S.C. § 1391(e) because the Conservation

Deed, Easement and Trail at issue involve land within Custer County, Idaho, and the U.S. Forest

Service issued its Decision Memo for the Redfish to Stanley Trail from the Area Ranger’s office

in Ketchum, Blaine County, Idaho. The contract executed by the United States Department of

Transportation, Federal Highway Administration contracting officer Dean A. Umathum for the

construction of the Trail concerns real property located within Custer County, Idaho.

                                             PARTIES

         5.    Plaintiff Sawtooth Mountain Ranch LLC is an Idaho Limited Liability Company

formed and operated in accordance with Title 30, chapters 21 and 25, Idaho Code (the “Ranch”).

The Certificate of Organization for the Ranch was filed with the Idaho Secretary of State on

October 24, 2016. The Ranch holds title to the real property at issue in this action, as well as

various personal property, livestock, fixtures, grazing rights, and other interests associated with a

livestock ranching operation conducted on the approximately 1781.07 acres in Custer County,

Idaho (the “Property”).




FIRST AMENDED COMPLAINT - 3
145047920.8
          Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 4 of 31



         6.    Plaintiff David Boren is an individual residing in Boise, Idaho. Mr. Boren is the

organizer and sole member of Sawtooth Mountain Ranch LLC. Mr. Boren oversees and is

involved in the daily operations of the Ranch. Mr. Boren has been the point of contact for the

Ranch with the SNRA and Forest Service personnel involving Ranch operations, use/enjoyment

of the Ranch property, compliance with the SNRA Act, and the Trail at issue herein. Mr. Boren

is married to Plaintiff Lynn Arnone.

         7.    Plaintiff Lynn Arnone is an individual residing in Boise, Idaho, and married to

Plaintiff David Boren. Ms. Arnone is familiar with Ranch operations and spends meaningful

time on the property at issue owned by the Ranch, but Ms. Arnone does not possess an

ownership interest in the Ranch.

         8.    Defendant United States of America owns legal title to the Conservation Deed

and Easement, which traverses the Plaintiffs’ Property and is at issue herein.

         9.    Defendant United States Department of Agriculture (“USDA”) is an agency

within the United States executive branch that oversees food, agriculture, natural resources, rural

development, nutrition, and related issues.

         10.   Defendant Sonny Perdue is the Secretary of the United States Department of

Agriculture. Secretary Perdue has the ultimate authority for the procedures, actions, and

decisions of the Department of Agriculture. He is sued solely in his official capacity.

         11.   Defendant United States Forest Service is a federal agency within the United

States Department of Agriculture. The Forest Service is charged with administering and

overseeing United States National Forest System lands in accordance with applicable law.




FIRST AMENDED COMPLAINT - 4
145047920.8
          Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 5 of 31



         12.    Defendant Sawtooth National Forest is a subunit of the United States Forest

Service comprised of approximately 2.1 million acres of land located in south central Idaho and

northern Utah. The Forest’s main office is located in Jerome, Idaho.

         13.    Defendant Jim DeMaagd is the Forest Supervisor for the Sawtooth National

Forest. He is the supervisor for the Forest and has ultimate authority for the procedures, actions

and decisions of the Forest and is charged with ensuring the Forest complies with applicable law.

He is sued solely in his official capacity.

         14.    Defendant Sawtooth National Recreation Area (“SNRA”) is a subunit of the

Sawtooth National Forest. The SNRA contains approximately 756,000 acres, including more

than 20,000 acres of private property as well as roughly 375,855 acres of Congressionally-

designated wilderness in the Sawtooth, Hemingway-Boulders, and Cecil D. Andrus-White

Clouds Wilderness Areas. The SNRA’s main office is located in Ketchum, Idaho.

         15.    Defendant Kirk Flannigan is the SNRA Area Ranger. He is the supervisor for the

SNRA and has ultimate authority for the procedures, actions, and decisions of the SNRA and is

ultimately charged with ensuring the SNRA complies with applicable law. Mr. Flannigan signed

the Decision Memo and has direct involvement in and oversight of all aspects of the Trail. He is

sued solely in his official capacity.

         16.    Defendant Federal Highway Administration is a federal agency within the United

States Department of Transportation. The Federal Highway Administration is responsible for

helping State and local governments in the design, construction, and maintenance of the Nation’s

highway system and various federally owned lands. The Federal Highway Administration is in

charge of the construction of the Trail at issue herein.




FIRST AMENDED COMPLAINT - 5
145047920.8
          Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 6 of 31



         17.   Defendant Dean A. Umathum is the Federal Highway Administration’s

Contracting Officer for the Trail. He is sued solely in his official capacity.

                                     LEGAL FRAMEWORK

                                           Quiet Title Act

         18.   The Quiet Title Act, 28 U.S.C. § 2409a, allows Plaintiffs to file a civil action

against the United States to “adjudicate a disputed title to real property in which the United

States claims an interest.”

                              Sawtooth National Recreational Area Act
         19.   The SNRA Act was passed as Public Law 92-400 on August 22, 1972, and is

codified at 16 U.S.C. §§ 460aa through 460aa-14. The SNRA Act’s general purpose is “to

assure the preservation and protection of the natural, scenic, historic, pastoral, and fish and

wildlife values and to provide for the enhancement of the recreational values associated

therewith….” 16 U.S.C. § 460aa.

         20.   The SNRA Act requires the USDA Secretary to “administer the recreation area in

accordance with the laws, rules and regulations applicable to the national forests in such manner

as will best provide… the conservation and development of scenic, natural, historic, pastoral,

wildlife, and other values, contributing to and available for public recreation and enjoyment,

including the preservation of sites associated with and typifying the economic and social history

of the American West….” 16 U.S.C. § 460aa-1(a).
         21.   The SNRA Act allows the USDA Secretary to utilize condemnation proceedings

without the consent of the owner only when all reasonable efforts to acquire such lands or

interests therein by negotiation have failed and condemnation is reasonably necessary to

accomplish the objectives of the SNRA. 16 U.S.C. § 460aa-2. Additionally, the Act provides

that no privately owned lands shall be acquired unless the Secretary determines that such lands

are being used, or are in imminent danger of being used, in a manner incompatible with the

regulations established pursuant to the SNRA Act. Id. at § 460aa-3(b).


FIRST AMENDED COMPLAINT - 6
145047920.8
          Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 7 of 31




         22.     One of Congress’ goals in passing the SNRA Act was to preserve the ranching

heritage in the Stanley area. The Senate Conference Report states that “it is generally agreed that

ranching, for example, is compatible with and, in fact, beneficial to the general setting of the

recreation area. Numerous ranching operations depend upon this area for summer and fall

forage….” S. Rep. 92-797, 92nd Cong. (1972). The USDA’s Supplemental Statement on the

legislation designating the SNRA indicates that livestock grazing is one of the unique visual

aspects of the region. Id. “Travelers on U.S. Highway 93 view the jagged and imposing peaks

of the Sawtooth Range across meadows on which sheep and cattle graze and on which an

occasional rustic ranch house can be seen in the distance.” Id. It goes on to state that the

“authentic ranching atmosphere of the area can be preserved and would add to the enjoyment of

visitors from the outside.” Id.

         23.     Congress wished to limit the change to the general landscape of the area,

especially the areas readily visible from travel corridors. The Senate Report notes that “[t]he

beauty and western ranching character of the lands… is being encroached upon in increasing

measure by subdivision and development of the meadows and fields immediately adjacent to the

highway.” Id. It goes on to warn against developing roads and recreational developments that

would result in changes in the scenic environment. Id. It was advised that construction that

“would mar or block the scenery” be avoided to “take greater advantage of the natural beauty of

the area.” Id.

                                  National Forest Management Act

         24.     NFMA provides the statutory framework for management of the National Forest

System lands. NFMA requires each Forest to prepare and revise a Land and Resource

Management Plan (“Forest Plan”). 16 U.S.C. § 1604. A Forest Plan lays out broad guidelines

to advance numerous goals and objectives, including to “insure consideration of the economic

and environmental aspects of various systems of renewable resource management, including the

related systems of silviculture and protection of forest resource, to provide for outdoor recreation

(including wilderness), range, timber, watershed, wildlife, and fish….” Id. at (g)(3)(A).

FIRST AMENDED COMPLAINT - 7
145047920.8
          Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 8 of 31




         25.    Resource plans and permits, contracts, and other instruments for the use and

occupancy of National Forest System lands shall be consistent with the land management plans.

16 U.S.C. 1604(i).

         26.    The Sawtooth Forest Plan (“SFP”) is the governing Forest Plan for the area at

issue. The SFP is strategic and programmatic in nature and does not make commitments to

selection or specifications of any particular project or daily activities. It identifies objectives,

standards and guidelines to govern specific activities which are applied in more detailed project-

level or site-specific planning. Any project-level decisions must be consistent with the overall

Sawtooth Forest Plan. 1
                                National Environmental Policy Act

         27.    NEPA represents “our basic national charter for protection of the environment.”

40 C.F.R. § 1500.1. NEPA’s protections of the “environment” refer to the “human environment”

which “shall be interpreted comprehensively to include the natural and physical environment and

the relationship of people with that environment.” 40 C.F.R. § 1508.14. Among its numerous

purposes, NEPA procedures are designed to foster informed, transparent agency decision-making

built upon informed public participation.

         28.    NEPA’s primary procedural mechanism is an “environmental impact statement”

(“EIS”) which must be prepared in advance of and circulated for public input on a proposed

action that might “significantly affect[] the quality of the human environment….” 42 U.S.C.

§ 4332(2)(C). A less-stringent mechanism, an “environmental assessment” (“EA”), can be used

to determine if an EIS is needed or aid in the agency’s compliance with NEPA when no EIS is

necessary. 40 C.F.R. § 1508.9(a)(2). At the lowest level of NEPA procedure is the “categorical

exclusion” (“CE”). A CE allows for “a category of actions which do not individually or

cumulatively have a significant effect on the human environment.” 40 C.F.R. § 1508.4.




1
    https://www.fs.usda.gov/detail/sawtooth/landmanagement/planning/?cid=stelprdb5391896.

FIRST AMENDED COMPLAINT - 8
145047920.8
          Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 9 of 31




         29.   CEs are available only for actions that are routine and do not raise any concerns

about resource conditions— referred to as “extraordinary” conditions in NEPA. To utilize a CE,

the agency must show (1) that the action falls within an established CE and (2) that there are no

resource conditions which make the action “extraordinary.” 36 C.F.R. § 220.6.

         30.   Resource conditions that should be considered include “(i) Federally listed

threatened or endangered species or designated critical habitat, species proposed for Federal

listing or proposed critical habitat, or Forest Service sensitive species; (ii) Flood plains, wetlands,

or municipal watersheds; [and] (iii) Congressionally designated areas, such as wilderness,

wilderness study areas, or national recreation areas….” Id.

         31.   The Forest Service must determine whether there exists a cause-effect relationship

between a proposed action and the potential effect on these resource conditions, and if such a

relationship exists, the degree of the potential effect on the resource condition, to determine

whether an extraordinary circumstance exists. Id.


               FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

                                    The Property and Easement

         32.   The Ranch Property at issue is located in Custer County, Idaho, adjacent to the

southern end of Stanley and westward of State Highway 75, in a contiguous parcel including all

or part of Sections 4, 5, 8, 9, 10, 15, 16, and 17 of T.10 N., R. 13 E., Boise Meridian. The Ranch

Property consists of approximately 1,781.07 acres, all of which lies within the SNRA.

         33.   Plaintiffs acquired the Property in the fall of 2016. Plaintiffs Arnone and Boren

spend meaningful time on the Property, which includes various structures and facilities.

         34.   The historic and current use of the Property is cattle ranching. The Piva family,

who owned the property before the Plaintiffs, owned the property since at least the 1950s.

Historically, the Piva family ran a family cattle ranching operation on the Property. Currently,

the Plaintiffs conduct a livestock and ranching operation on the Property.

FIRST AMENDED COMPLAINT - 9
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 10 of 31



         35.    The chain of title for the Property includes various easements, including three

scenic easements entered into in 1983, 1999, and 2005. The easement at issue in this case is the

Conservation Easement Deed dated May 10, 2005 which was recorded as Instrument 231391 on

May 20, 2005, in the real property records of the Custer County Recorder’s Office. The

Conservation Deed supersedes the prior scenic easements. The Property owners in 2005 were

various trusts and general/limited partnerships involving various members of the Piva Family,

collectively called the “Grantors” in the Conservation Deed, and the United States, by and

through the Secretary of Agriculture, called the “Grantees” in the Conservation Deed.

         36.    The Conservation Deed’s purpose is to maintain the statutory values of the SNRA

Act, to prevent “any use of the Property that will significantly impair or interfere with the

Conservation Values of the Property,” and to “confine the use of the Property to such activities

as are consistent with the purposes of this Easement.” Conservation Deed at 2.

         37.    Much of the Conservation Deed addresses existing uses, structures or other

existing features of the Property, reservation of rights by the Grantors, and other prohibitions or

obligations of the parties not relevant to this action. Part VI section D states that the “provisions

of this Easement are enforceable in law or equity by both the Grantors and the United States,

their successors or assigns.” Conservation Deed at 9.

         38.    The Conservation Deed also grants a public access easement across a portion of

the Plaintiffs’ property. The public access Easement was created and defined in the

Conservation Deed in Part VI section K which states:

         Nothing herein contained shall be construed as affording the public access to any
         portion of the Property except that the United States is hereby granted the right to
         permit public use of the following:

                (1) A strip of land to be utilized as a trail in that portion of the Easement
         area within Secs. 9, 15, and 16, as shown on Exhibit D, attached hereto and made


FIRST AMENDED COMPLAINT - 10
145047920.8
           Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 11 of 31



           a part hereof. The total right-of-way width of the trail easement shall be 30 feet.
           The following uses are allowed on the trail: snowmobile, snow grooming
           equipment, bicycle, horse, and foot travel. The Grantee may erect appropriate
           signs to delineate the public use areas where needed.

                   (2) A strip of land along Valley Creek, to be utilized for foot travel only,
           extending from the centerline of Valley Creek to point parallel and being 20 feet
           distant beyond each mean high water line of Valley Creek. The Grantee may
           erect appropriate signs to delineate the public use areas where needed.

           Conservation Deed at 6. Exhibit D is the last page of the Conservation Deed and

includes a map depicting the Easement demarcated by a dark line identified in the Legend as the

“Trail Easement.”


                                         Redfish to Stanley Trail

           39.    In early 2014, the Forest Service announced their intent to construct and designate

a trail approximately 4.5 miles long connecting the City of Stanley to the Redfish Lake entry

station.

           40.    Roughly 1.5 miles of the proposed Trail runs through the Plaintiffs’ Property.

           41.    The Redfish to Stanley Trail was summarized in a “proposed action” that was

published in the Sawtooth National Forest’s Schedule of Proposed Actions in January 2014 and

was made available for public comment.

           42.    The proposed action stated the Trail would “be a consistent 78” (6’-6”) wide to

accommodate passing bike traffic.” ECF No. 11-2, Ex. G at 2. A “natural surface” was

proposed on about 1.2 miles of the Trail, with the remainder proposed to consist of “angular

gravel” up to several inches “above adjacent grade” and be classified as a Trail Class 4 structure

under the Forest Service trail classification system. Id.

           43.    According to Forest Service guidance, a Trail Class 4 route is “highly developed”

which can be a “single lane” structure or be “[d]ouble lane where traffic volumes are high and


FIRST AMENDED COMPLAINT - 11
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 12 of 31



passing is frequent.” ECF No. 11-3, Ex. E. The continuum outlined by the Matrix is intended, in

part, to allow agency decisionmakers to “[a]pply the Trail Class that most closely matches the

management intent for the trail or trail segment….” Id.

         44.    In conjunction with the proposed action, the Forest Service released a map, which

depicts the location of the proposed Trail along its entire length, including the portion proposed

to traverse Plaintiffs’ Property.

         45.    The Defendants considered public comments and conducted additional analysis in

determining whether or how to proceed on the Trail. Mr. Flannigan eventually signed a Decision

Memo dated June 6, 2017, which approved construction of the Trail as presented in the proposed

action, including the routing as depicted in the February 2014 map, which was reproduced in the

Decision Memo.

         46.    Neither the Trail route as depicted in the February 2014 map nor the Decision

Memo match Exhibit D to the Conservation Deed. The Trail route approved in the Decision

Memo would cross Plaintiffs’ Property in the vicinity of the southern end of the Stanley airstrip,

outside any rational interpretation of the Easement shown in Exhibit D to the Conservation Deed.

         47.    During 2017 and 2018, Plaintiffs were involved in various communications with

the SNRA regarding the proposed Trail. These included transmission via email from SNRA

staff to Plaintiffs of additional information, including mapping, which depicts a different Trail

routing than does the Decision Memo. This additional information shows the Trail exiting the

eastern boundary of the Property beyond the southern end of the airstrip, consistent with Exhibit

D to the Conservation Deed.

         48.    In addition to these written communications, in September 2018, Mr. Boren and

SNRA staff met at and walked the Property, and generally discussed the Trail. In these



FIRST AMENDED COMPLAINT - 12
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 13 of 31



discussions Mr. Boren expressed various concerns about the Trail, including objection to the

extent of proposed development/action outside the scope of the limited provisions of the

Conservation Deed, and at the size and extent of development of the Trail, which he did not

consider necessary or consistent with the type of “primitive” trail contemplated by the SNRA

Act and reflected in nearly all other trails within the SNRA.

         49.   Plaintiffs received a letter dated November 26, 2018, signed by Mr. Flannigan

that concludes by advising the Defendants “plan[] to proceed with developing the trail, in its

entirety as proposed. I feel that the trail easement allows for this development level and type of

use….”

         50.   On March 19, 2019, Mr. Boren received an email from SNRA staff which opened

by saying “[s]pring is rapidly approaching and the Sawtooth NRA plans to begin construction on

the Redfish to Stanley trail this season.” The email proposed several times for a telephone call to

“follow-up with you as we prepare for this project.”

         51.   Mr. Boren coordinated with the Forest Service on the proposed times, and

participated in a telephone call on April 2, 2019, with Mr. Flannigan and Matt Phillips, the

SNRA Landscape Architect. During this call Mr. Boren reiterated his various concerns about the

Trail, including the routing of the Trail, the fact that the Trail as approved in the Decision Memo

would stray outside the defined Easement, the “overdeveloped” nature of the Trail, the public

safety concerns due to cattle and human interaction, and objection that the activities described in

the Decision Memo would exceed or contradict the terms of the Conservation Deed.

         52.   Mr. Boren’s concerns were summarized and additionally presented to the Forest

Service in a letter signed by Plaintiffs’ legal counsel dated April 3, 2019.




FIRST AMENDED COMPLAINT - 13
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 14 of 31



         53.      As requested by the April 3 letter, the Forest Service did respond in writing on

April 9, 2019. That letter, signed by Mr. Flannigan, apologized that any “general illustration” of

the Trail in the Decision Memo “has caused confusion” and stated the Trail “will be developed

completely within the easement” across the Property. The letter denies that modified or

additional decision documents are necessary, otherwise rejects Plaintiffs’ concerns about the

Trail, and states that Mr. Flannigan “remain[s] committed to seeing this project completed on

schedule” which according to “the construction contract” would allow “the contractor to begin

work on the trail as soon as mid-May.”


                                            Quiet Title Act

         54.      The Defendants’ recent actions indicate that it could build the Trail outside the

physical boundary of the Easement, which interferes with the Plaintiffs’ use and enjoyment of

their Property.

         55.      The Defendants’ position on the location of the Trail has not been consistent. The

Forest Service Decision Memo shows the Trail trespassing across the Property, clearly outside

the boundaries of the Easement in the Conservation Deed. Meanwhile, the Forest Service has

indicated in private communication with the Plaintiffs that the Trail will be built within the

physical boundaries of the Easement.

         56.      The construction contract awarded through the Federal Highway Administration

is equally confusing. A map showing the entire length of the Trail shows the Trail trespassing

across Plaintiffs’ Property, while more detailed maps appear to show the Trail within the

Easement boundary.

         57.      The Plaintiffs are unsure of where the Defendants intend to build the Trail and

fear it will cross the Property outside the physical boundary of the Easement.


FIRST AMENDED COMPLAINT - 14
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 15 of 31



         58.   The Defendants also seek to exceed the scope of allowable use of the Easement.

         59.   Above-grade construction and development of the public “commuter” Trail was

not contemplated when the Conservation Deed was granted. In fact, several Grantors expressed

surprise upon finding out that public access through the Property had been granted in the

Conservation Deed. According to a letter sent by several members of the Piva Family, at least

two Grantors believed the Conservation Deed granted to the Defendants only contained

development and dude ranching restrictions.

         60.   When Plaintiffs purchased the Property from the Piva Family, they did so with the

belief that the Property subject to the access Easement would only be used as it exists in its

current state—as an undeveloped path that is well hidden within the landscape during the

summer and as a snowmobile trail in the winter.

         61.   The plain language of the Easement does not allow use of machinery to build a

new trail. The Easement only allows 5 uses— “snowmobile, snow grooming equipment,

bicycle, horse, and foot travel.” The Easement text provides for the Forest Service to post

signage regarding the trail, but states nothing about constructing or developing any other

improvements or trail facilities. Thus, the Defendants’ action seeking to enter the Property with

machinery and construct and maintain a highly developed and heavily trafficked 6.5’ (78”)

commuter Trail is in violation of the plain language of the Easement and the overall purpose of

the Conservation Deed.

         62.   In order to build the Trail, the Defendants will bring in fill materials, including

angular gravel. Some of this fill material will be used to build the Trail through wetland areas on

the Plaintiffs’ Property. In addition to the unnecessary environmental damage, this will harm

and interfere with the Plaintiffs’ use and enjoyment of their Property.



FIRST AMENDED COMPLAINT - 15
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 16 of 31



         63.   Finally, the Plaintiffs purchased the Property understanding that the Conservation

Deed allowed for continued agricultural uses, as is stated on page 3 of the Conservation Deed.

The risks associated with continuing to use the Property for agricultural purposes will be

exacerbated if the Trail is developed and used as the Forest Service anticipates. Interactions

between cattle and people have been known to cause injury, injury for which the Defendants

and/or the Plaintiffs could be at risk of liability. The risk is further escalated because the Trail

has been designed to be accessible to people who may not have the ability to get away from

cattle as quickly, such as people in wheelchairs or pushing strollers.

         64.   Plaintiffs have tried to plan for ways to limit human/cattle interaction, but the path

of the Trail through the Property is not one that is easily addressed. The area through which the

Trail passes is not easily divided from the rest of the Property. The Plaintiffs believe that

reducing stocking numbers further, in the hopes that it would reduce interactions, could impair or

interfere with their ranching operation without further guaranteeing public safety, especially

since dangerous wildlife, like elk, also occupy the area. The use of the Property for agricultural

purposes, as expressly reserved in the Conservation Deed, will be significantly impaired or

interfered with if the Defendants build and maintain the Trail.


                             Sawtooth National Recreational Area Act

         65.   The Conservation Deed granted to the United States lists its purpose as

“assur[ing] that the Property’s scenic, natural, historic, pastoral, and fish and wildlife values, as

contemplated in P.L. 92-400 and described in the SNRA Regulations, be maintained forever and

to prevent any use of the Property that will significantly impair or interfere with the

Conservation Values of the Property.” Conservation Deed at 2. The Trail threatens to both mar

the landscape of the Property with a 6.5’ wide highly developed trail and significantly impair or


FIRST AMENDED COMPLAINT - 16
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 17 of 31



interfere with the Plaintiffs operating their Ranch in the manner as it has been historically used,

among the Property’s other conservation values.

         66.    The Forest Service failed to consider the impact of the Trail on the ranching

heritage in the Stanley basin when it issued the Decision Memo. Even though the history of the

SNRA Act clearly calls for the preservation of ranching heritage, landscape, and values, the

Forest Service pushed through a project that could significantly impair or interfere with one of

the few viable ranching operations still visible from the Highway that provides the scenic

foreground of the Sawtooth mountain range.

         67.    Since purchasing the Property, Plaintiffs have operated the property as a working

cattle ranch. Its operations have involved a herd of cattle ranging from 200 to 500 cow-calf

pairs, spending significant time on the Property. Plaintiffs purchased the Property with the intent

of continuing its historic ranch use while enjoying the outdoor recreational opportunities and

scenic beauty that the untouched landscape provides them with. The Plaintiffs currently manage

the Property consistent with a “limited use” philosophy. This philosophy has led them to reduce

use and limit development to retain and enhance the natural values of the Property consistent

with the SNRA.

         68.    An Americans with Disabilities Act (“ADA”) approved trail running through the

middle of a working cattle ranch is not conducive to continued ranching or public safety. The

Trail will increase interactions between cattle and people and could result in injuries for which

the Plaintiffs could be at risk of liability. A commuter trail, like the Trail at issue here, will

interfere with their ability to operate the Ranch.

         69.    The 6.5’ wide, highly developed Trail will be put through areas of pasture land

that do not currently have developed trails or improved paths. The Trail will be constructed with



FIRST AMENDED COMPLAINT - 17
145047920.8
           Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 18 of 31



angular gravel hauled in from another area, making the Trail starkly visible from the church and

facilities at Pioneer Park and even more visibly stark from both the highway and the air as people

travel into the town of Stanley.

           70.   Other route options exist for the Trail that have less visual and scenic impacts.

For example, an old roadbed lies along the Highway from Stanley to Redfish lake that was not

considered as an option. Instead, the Forest Service decided to use miles of untouched ground,

impeding views from the Highway, the city park, and the local chapel, which is shared by several

churches and used for numerous weddings and special events because of its unimpaired scenic

setting.

           71.   Finally, both the Conservation Deed and the SNRA prevent the owners of the

Property from “division, subdivision, or defacto subdivision of the Property through sales.”

However, the Forest Service has repeatedly offered to divide and purchase a portion of the

Property—possibly because they are aware that they seek to exceed the scope of the Easement

and Conservation Deed. The Plaintiffs have refused these offers because they intend to continue

ranching and feel it goes against the principles of the SNRA and the language and purpose of the

Conservation Deed to divide off and sell a portion of the Property.


                                   National Forest Management Act

           72.   The Trail authorized by the Decision Memo is not consistent with the SFP and

thus violates NFMA.

           73.   By way of example and illustration, and not limitation, the Trail does not conform

with the SFP’s direction to protect Wildlife Resources. The SFP requires the Forest Service to

consider a proposed action’s impact on wildlife. Specifically, the SFP requires “the amount,

distribution, and characteristics of source habitat are present at levels necessary to support


FIRST AMENDED COMPLAINT - 18
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 19 of 31



persistence of native and desired non-native wildlife species within their respective ranges across

the planning unit.” III-25. It also requires that “human activities do not affect source

environments in a manner that prevents wildlife populations from attaining desired distribution

and abundance during critical life stages.” Id. WIGU12 requires that “calving and fawning

areas should be protected from project-related disturbance during big game calving or fawning.”

Id. at III-29. WIGU13 requires the Forest Service to mitigate any disturbances between

components such as “big game wallows and licks, public access, wildlife travel routes, created

openings, meadows, forested stringers, and winter/spring range.” Id.

         74.   While the Forest Service states it routed the Trail to avoid some elk calving

grounds, it failed to consider other routes that would have less impact on big game. For

example, the Forest Service failed to consider a trail alignment that removes virtually all of the

Trail from areas where elk are known to calve. Disturbances to the calving areas could cause a

shift in migration patterns and increase the chances of injury to the public who are using the

Trail. Furthermore, elk could easily damage the Trail in portions where it crosses their calving

grounds, resulting in sky rocketing maintenance costs for upkeep of the Trail. Yet the Forest

Service failed to consider these factors for large portions of the proposed Trail.

         75.   Additionally, multiple comments on the proposed action state that the Trail

crosses through several Sandhill crane nesting sites. Besides an offhanded assurance that risks to

wildlife were mitigated, there is no evidence that the Forest Service considered the impacts to

Sandhill crane habitat in the development of the Trail route.

         76.   The Trail route as envisioned is not in compliance with SFP’s standards and

guidelines regarding Soil, Water, Riparian, and Aquatic Resources. SFP III-18 through III-24.

The Forest Service failed to adequately consider the impact of the Trail on wetlands and



FIRST AMENDED COMPLAINT - 19
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 20 of 31



floodplains. The SFP requires the Forest Service to ensure its “management actions result in no

long-term degradation of soil, water, riparian, and aquatic habitats, the stability function of

stream channels, and the ability to route flood discharges, and provide for downstream uses.” It

also requires “wetlands and floodplains [be] maintained where they are properly functioning and

restored where degraded.” SFP III-18. While the Forest Service claims it analyzed Riparian

Conservation Areas (“RCAs”), there is no evidence that the Forest Service considered the

impacts that its actions would have on water quality and hydrology or adequately evaluated

whether its actions would require special permitting. Additionally, the Forest Service

miscategorized one of the wetlands as seasonal.

         77.   The Trail does not comply with SFP’s standards and guidelines regarding

Facilities and Roads. SFP III-61 through III-64. The Forest Service failed to adequately

consider the opportunity to use decommissioned roads for the Trail. SFP FRGU03 requires the

Forest Service to consider opportunities to turn roads marked for decommissioning as alternative

forms of transportation. Several decommissioned roads, including roads that are going to be

decommissioned because of the trail, would have provided the Forest Service with an

opportunity for using them as portions of the proposed Trail route. SFP III-63.

         78.   The Forest Service failed to analyze the travel management requirements in

FRGU09. The Forest Service is required to use travel management planning to “(a) provide for

the safety and welfare of the users; (b) protect threatened and endangered species and their

habitat; (c) protect Forest resources, such as wildlife, soil, vegetation, and water; (d) provide a

diversity of recreational experiences and reduce user conflicts; [and] (e) protect road and trail

investments….” Id.




FIRST AMENDED COMPLAINT - 20
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 21 of 31



         79.   The Piva family, Plaintiffs, and various members of the public raised valid safety

concerns about building a highly developed, high-use, ADA accessible trail through an operating

cattle ranch. Instead of adequately addressing the concerns, the Forest Service stated in response

that it was unable to answer many of the concerns due to “the multitude of potential

circumstances.” Instead, the Decision Memo merely states that there will be “mitigation.” At no

point did the Forest Service analyze what steps would need to be taken or even what harms could

arise from conflicts on the Property between cattle and the public. The SFP recognizes the

importance of taking cattle grazing operations into consideration when planning for new

recreational sites or trails, and yet the Forest Service has repeatedly avoided complying with

these guidelines. See SFP III-70, REGU18.

         80.   The Forest Service failed to mitigate potential conflicts between people and

wildlife along the entirety of the Trail route. The proposed Trail will cross through elk calving

grounds, specifically calving grounds closer to the northern end of the Trail where it is harder for

people to exit the Trail system. Cow elk with newborn or even young calves can be extremely

dangerous, making the use of the Trail nearly impossible for an extended period of time every

year in late May and early June. There is no evidence that the Forest Service took these safety

concerns into consideration when it approved parts of the Trail route.

         81.   The Forest Service did not take the other travel management requirements into

consideration when developing the proposed Trail route either. This lack of compliance is

evident through the lack of analysis regarding the damage to elk calving grounds, the damage to

wetlands and floodplains, the significant impairment or conflict with the current use available

through the Conservation Deed, the inadequacy of the Trail route to remove bicyclists from the

highway due to distance from the Highway, the risk of lost investment due to yearly damage to



FIRST AMENDED COMPLAINT - 21
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 22 of 31



the Trail by cattle and wildlife, and the lost investment of decommissioned roads that could be

used as a trail bed.

         82.    The proposed Trail fails to conform with the Recreation Resources standards and

guidelines as set forth in the SFP. SFP III-65 through III-71. The Forest Service failed to

address significant portions of the standards and guidelines relating to Recreation Resources,

including those providing for safe recreational opportunities, mitigation of recreationist and big

game conflicts in the winter/spring range, mitigation of effects to RCAs, developing measures to

mitigate degrading effects on the National Forest System trails, providing year-round access to

recreation, and avoiding commercial livestock grazing areas.


                               National Environmental Policy Act

         83.    The Forest Service claims that construction and development of the proposed

Trail falls within the CE that generally excludes from further analysis the construction and

reconstruction of trails. 36 C.F.R. 220.6(e)(1). However, the Forest Service failed to adequately

account for the potential effects of the Trail on multiple resource conditions which render the

proposed action “extraordinary” as such term is defined in NEPA. The Decision Memo does not

support the Forest Service’s determination that the action contemplated here properly qualifies

for a CE. As such the Forest Service’s actions are not in compliance with NEPA requirements.

         84.    The Forest Service failed to adequately consider the effect of the Trail on

wetlands and floodplains. There is no evidence the Forest Service took into serious

consideration the impact of the Trail on wetlands and floodplains. An analysis regarding

whether the Trail crosses RCAs is not sufficient to meet the burden of showing that the action

does not damage or otherwise impact sensitive wetlands. On the Plaintiffs’ Property alone, the

Defendants intend to fill a corridor up to 24 feet wide to allow people to walk through a wetland


FIRST AMENDED COMPLAINT - 22
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 23 of 31



area that is currently undisturbed. The Forest Service did not analyze the impact to water quality

that filling an undisturbed wetland would cause. Furthermore, the Forest Service did not analyze

an alternative route that would have routed the Trail through already impacted wetlands areas,

including areas encompassing the roadbed for the old highway.

         85.   The Forest Service failed to consider all of the historic values of the SNRA when

it determined that the Trail would not damage the resource conditions of the SNRA. The

analysis included in the compliance list only states that the agency looked for Archaeological and

Historic sites when determining whether the Trail would comply with the SNRA values.

However, one of the key historical aspects of the SNRA Act, as shown through its legislative

history, was to preserve ranching heritage and the scenic views that livestock grazing provides to

visitors. The Trail will have a direct impact on the Plaintiffs’ ability to continue their ranching

operation, which was not considered as part of the SNRA NEPA compliance analysis.

         86.   The trail map in the Decision Memo does not match the Trail Easement, and thus,

the Forest Service cannot have fully vetted the environmental impacts of Trail as required by

NEPA. The approved Decision Memo shows the Trail route trespassing across the Plaintiffs’

Property, but the Forest Service has also stated that the Trail map in the Decision Memo is not an

accurate depiction of the actual route of the Trail. If the map is correct, then the Defendants seek

to trespass onto Plaintiffs’ property. If the map is incorrect in the Decision Memo, then the

Forest Service has not fully vetted the environmental impacts of the Trail along its actual route.

         87.   Because of the inaccuracies in the Trail map as shown in the Decision Memo, the

public has likely not had a chance to comment on the actual proposed route of the Trail. This is

important because if the Trail follows the boundaries of the Easement, then the Forest Service




FIRST AMENDED COMPLAINT - 23
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 24 of 31



will have to install two more fence crossings, resulting in six crossings within the first mile and a

half of the Trail.

         88.    The existence of a number of special resource conditions on the Property, in

addition to the lack of compliance with the SFP and inaccurate map in the Decision Memo,

render the Forest Service’s NEPA analysis under a CE arbitrary and capricious, an abuse of

discretion and not in accordance with law.

                                      CLAIMS FOR RELIEF

                                              Claim One:

                 Quiet Title Act: Confirm Physical Boundary of the Easement

         89.    Plaintiffs incorporate herein and reallege each of the foregoing paragraphs 1

through 88.

         90.    In this action, Plaintiffs seek to quiet title to their land with respect to the

Easement which traverses Plaintiffs’ Property under the Quiet Title Act.

         91.    The Defendants have put forth multiple documents indicating that the Trail will

be routed outside of the defined Easement boundary. The Decision Memo indicates that the

Trail is going to be built well outside the Easement boundary and communication from the

Defendants indicates that they “plan[] to proceed with developing the trail, in its entirety as

proposed.” Similarly, the construction contract includes two different maps depicting the route

of the Trail.

         92.    The Plaintiffs are entitled to an order of this Court quieting title to their Property

confirming that the Trail may not pass through areas of the Property that are outside of the

Easement boundary.




FIRST AMENDED COMPLAINT - 24
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 25 of 31



                                            Claim Two:

                         Quiet Title Act: Define Scope of the Easement

         93.   Plaintiffs incorporate herein and reallege each of the foregoing paragraphs 1

through 92.

         94.   The Easement only permits public access for “snowmobile, snow grooming

equipment, bicycle, horse, and foot travel.” The Easement text provides for the Forest Service to

post signage, but is otherwise silent about constructing or developing any other improvements or

trail facilities on Ranch Property. Thus, the Defendants’ action seeking to enter the Property

with machinery and construct and maintain a highly developed a 6.5’ (78”) wide commuter trail

through the Property burdened by the Conservation Deed is in violation of the plain language of

the Conservation Deed and Easement.

         95.   The Plaintiffs are entitled to an order of this Court under the Quiet Title Act

quieting title to their Property and declaring the Defendants may not enter the Easement to alter

the landscape of the Plaintiffs’ Property but may only allow public access to the existing and

unaltered landscape and installation of guidance signs as allowed by the plain language of the

Easement.


                                           Claim Three:

               Quiet Title Act: Confirm Proposed Use is Incompatible with the
                  Conservation Values Protected in the Conservation Deed

         96.   Plaintiffs incorporate herein and reallege each of the foregoing paragraphs 1

through 95.

         97.   The Conservation Deed granted to the United States lists its purpose as

“assur[ing] that the Property’s scenic, natural, historic, pastoral, and fish and wildlife values…

be maintained forever and to prevent any use of the Property that will significantly impair or


FIRST AMENDED COMPLAINT - 25
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 26 of 31



interfere with the Conservation Values of the Property.” The Trail threatens to mar the

landscape of the Property with the development of a 6.5’ wide trail that divides the Property and

significantly impairs or interferes with the Plaintiffs operating their Ranch in the manner as it has

been historically used.

         98.       The Plaintiffs are entitled to an order of this Court under the Quiet Title Act

quieting title to their Property and declaring the Defendants may not construct the Trail as

currently proposed because the intended developed and high-traffic use of the Trail impairs and

is otherwise not compatible with the Conservation Values of the Property and interferes with

Plaintiffs’ rights protected by the Conservation Deed.


                                               Claim Four:

              Violation of Sawtooth National Recreation Area Act and Its Implementing
                                            Regulations

         99.       Plaintiffs incorporate herein and reallege each of the foregoing paragraphs 1

through 98.

         100.      The Forest Service violated the SNRA Act and its implementing regulations in

approving the Decision Memo authorizing the Trail because it failed to consider the historic

conservation purposes of the Act and associated Conservation Deed.

         101.      The Forest Service failed to consider the impact of the Trail on the ranching

heritage in the Stanley Basin. The Trail as proposed could significantly impair or interfere with

the Plaintiffs’ ability to continue this protected historical use of the Property.

         102.      The Forest Service failed to consider reasonable alternatives that would locate the

Trail on existing roadbeds, thus eliminating the need to impact the scenic views and values. The

Forest Service has insisted that the Trail be built on untouched land, marring the scenic view

from the highway, Pioneer Park, the local chapel, and the air.


FIRST AMENDED COMPLAINT - 26
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 27 of 31



         103.     The Forest Service has repeatedly offered to purchase a portion of the Property,

despite prohibitions in the Conservation Deed and in the SNRA Act against dividing historic

ranching properties.

         104.     Accordingly, the Forest Service’s actions and decisions in the preparation,

issuance, and reliance upon the Decision Memo is arbitrary, capricious, an abuse of discretion,

contrary to the SNRA Act and its implementing regulations, not in accordance with the law,

without observance of procedures required by law, and in excess of statutory jurisdiction,

authority, or limitations, within the meaning of the APA. 5 U.S.C. §§ 701-706.


                                             Claim Five:

                Violation of National Forest Management Act and Its Implementing
                                           Regulations

         105.     Plaintiffs incorporate herein and reallege each of the foregoing paragraphs 1

through 104.

         106.     The Forest Service violated NMFA and its implementing regulations in approving

the Decision Memo because it failed to ensure its actions were consistent with the SFP.

         107.     The Forest Service did not properly assess the impacts to Wildlife as required by

the SFP. The Trail passes through habitat for both elk and Sandhill cranes, and yet the Forest

Service failed to mitigate the impacts of the Trail for either species along the entire length of the

proposed Trail route.

         108.     The Forest Service did not properly assess the impacts to Soil, Water, Riparian,

and Aquatic Resources as required by the SFP. The inclusion of 2 RCA analyses is not enough

to comply with the SFP. In addition to crossing the 2 RCAs, the proposed Trail alignment

crosses wetlands, floodplains, and streams, and another RCA—yet there is no evidence that the

Forest Service obtained information on the impacts to water quality or hydrology.


FIRST AMENDED COMPLAINT - 27
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 28 of 31



         109.    The Forest Service did not properly consider the SFP’s standards and guidelines

regarding Facilities and Roads. There was opportunity for the Forest Service to route the Trail

across decommissioned roads, including some that will be decommissioned because of the Trail.

The Forest Service also failed to consider travel management requirements, which require the

Forest Service to consider public safety, effects to wildlife, impacts on water, diversity of

recreational opportunities, and the protection of investment.

         110.    The Forest Service did not properly consider the Recreation Resources as required

by the SFP. It failed to consider significant portions of the standards and guidelines relating to

recreation, including those addressing safety, mitigation of wildlife conflicts, prevention of trail

degradation, year-round access, and commercial livestock grazing.

         111.    Accordingly, the Forest Service’s actions and decisions in the preparation,

issuance, and reliance upon the Decision Memo are arbitrary, capricious, an abuse of discretion,

contrary to the NFMA and its implementing regulations, not in accordance with the law, and

without observance of procedures required by law, and in excess of statutory jurisdiction,

authority, or limitations, within the meaning of the APA. 5 U.S.C. §§ 701-706.


                                             Claim Six:

              Violation of National Environmental Policy Act and Its Implementing
                                          Regulations

         112.    Plaintiffs incorporate herein and reallege each of the foregoing paragraphs 1

through 111.

         113.    The Forest Service violated NEPA and its implementing regulations and the APA

in approving the Decision Memo because it failed to consider resource conditions which prevent

the use of a categorical exclusion to achieve NEPA compliance.




FIRST AMENDED COMPLAINT - 28
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 29 of 31



         114.   The Forest Service failed to adequately consider the effects of the Trail on

wetlands and floodplains throughout the length of the Trail route. On the Plaintiffs’ Property

alone, the Defendants intend to construct a highly developed turnpike trail by filling in several

currently undisturbed wetland areas.

         115.   The Forest Service failed to adequately consider the historic values of the SNRA

in its NEPA analysis. The Forest Service’s analysis failed to include analyzing the impacts to

the ranching heritage of the area as well as the impacts to scenic values.

         116.   The Forest Service cannot have truly taken the required “hard look” at

environmental impacts of the Trail because the location of the Trail route keeps changing. The

map in the Decision Memo shows the Trail route trespassing across Plaintiffs’ Property, but the

Forest Service have also indicated in communications with Plaintiffs that the Trail will not

trespass across the Property. The Decision Memo cannot comply with NEPA and be upheld if

the Forest Service did not analyze the environmental impacts of the actual route of the Trail.

         117.   Accordingly, the Forest Service’s actions and decisions in the preparation,

issuance, and reliance upon the inadequate and inaccurate Decision Memo is arbitrary,

capricious, an abuse of discretion, contrary to the NEPA and its implementing regulations, not in

accordance with the law, and without observance of procedures required by law, and in excess of

statutory jurisdiction, authority, or limitations, within the meaning of the APA. 5 U.S.C. §§ 701-

706.

                                     PRAYER FOR RELIEF

         WHEREFORE, having alleged the above-described violations of law, Plaintiffs

respectfully request judgment in their favor on each and every claim alleged herein, and request

that the Court rule, adjudge, declare, and grant relief as follows:



FIRST AMENDED COMPLAINT - 29
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 30 of 31




         1. Quiet title to their Property with respect to the physical boundaries of the Easement

held by the United States and administered by the Forest Service;

         2. Quiet title to their Property declaring that the only permissible uses of the Easement

are “snowmobile, snow grooming equipment, bicycle, horse, and foot travel” and that the

Defendants may not enter and construct, use, or maintain a developed commuter trail through the

Property;

         3. Quiet title to their Property declaring that the development of a commuter Trail on the

Property is not consistent with the terms and intent of the Conservation Deed;

         4. Declare unlawful and set aside the Decision Memo;

         5. Remand the Decision Memo and enjoin construction, use, and maintenance of the

Trail for further analysis and action in accordance with applicable law;

         6. Award to the Plaintiffs of their reasonable fees, costs, and expenses of litigation as

allowed by the Equal Access to Justice Act, 28 U.S.C. § 241 et seq. and other applicable law or

rule of court; and

         7. Grant such further and additional relief as the Court deems just and proper.


DATED: August 8, 2019.                               PERKINS COIE LLP


                                                     By: /s/ Erika E. Malmen
                                                         Erika E. Malmen
                                                         EMalmen@perkinscoie.com
                                                         Robert A. Maynard
                                                         RMaynard@perkinscoie.com
                                                         1111 West Jefferson Street, Suite 500
                                                         Boise, ID 83702-5391

                                                     Attorneys for Plaintiffs




FIRST AMENDED COMPLAINT - 30
145047920.8
         Case 1:19-cv-00118-CWD Document 29 Filed 08/08/19 Page 31 of 31



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 8, 2019, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

         Christine Gealy England
         Christine.england@usdoj.gov

         Marie Callaway Kellner
         mkellner@idahoconservation.org


                                              /s/ Erika E. Malmen
                                          Erika E. Malmen




FIRST AMENDED COMPLAINT - 31
145047920.8
